IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD NO. 1362-07


TERRY LEVON NALL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

BRAZORIA COUNTY

 

Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),
because It does not contain a complete copy of the opinion of the court of appeals.  
	The petition for discretionary review also violates Rule of Appellate Procedure 68.5,
because the petition is longer than fifteen (15) pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals of Texas within thirty (30) days after the date of this order.

En banc.

Delivered: March 5, 2008.
Do Not Publish.